DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. U.S. Patent 9,480,182 (hereinafter D1).


Regarding claim 1, D1 teaches a connection device (64; figures 2,9 and 12) detachably connected to an object (44; figures 2, 9 and 12), the object (44) comprising a connecting feature (188, 190 and 192; figure 12), the connection device (64) comprising: 
a connecting member (138; figure 6) comprising a base (the main portion of 138) and a connecting portion (see figure 4; the portion to the left of the main portion … which is connected to member 58) connected to the base; 
an engaging member (140; figure 6) connected to the connecting member (138), the engaging member (140) having at least one engaging portion (146; figure 6); and 
at least one mounting member (142; figure 6) fixedly attached to the connecting member (138); wherein when the at least one mounting member (142) and the connecting feature (188, 190 and 192; figure 12) of the object (44) abut against each other, the at least one engaging portion (146) of the engaging member (140) is able to be engaged with the object (44) at an engaging position (at the hole at the side of the stop portion 188; see figures 12-13) of the object (44) such that the base of the connecting member (138) is connected to the object (44); wherein the engaging member (140) is operable to disengage the at 

Regarding claim 2, D1 also teaches the connection device of claim 1, wherein the base of the connecting member (138) has a first surface (upper surface) and a second surface opposite (lower surface) to the first surface, and the engaging member (140; figure 6) is connected to the first surface of the base of the connecting member.

Regarding claim 3, D1 also teaches the connection device of claim 2, wherein the at least one mounting member (142; figure 6) is fixedly attached to the second surface of the base of the connecting member (138).

Regarding claim 4, D1 also teaches the connection device of claim 1, wherein the connecting feature (188; 190 and 192; figure 12) of the object (44) comprises an entrance end (at 188), a closed end (at 192), and a middle section (at 190) between the entrance end and the closed end, the engaging position (at 

Regarding claim 5, D1 also teaches the connection device of claim 4, wherein the base of the connecting member (138) has at least one through hole (144; figure 6) for the at least one engaging portion (146; figure 6) of the engaging member (140) to pass through and correspond with the entrance end of the object (44).

Regarding claim 8, D1 also teaches the connection device of claim 1, wherein the engaging member (140) has at least one resilient arm (150; figure 6) connected to the at least one engaging portion (146).

Regarding claim 9, D1 also teaches the connection device of claim 1, wherein the object (44) is a rail member (see figures 9 and 13).

Regarding claim 10, D1 also teaches the connection device of claim 9, wherein the connecting portion (see figure 4; the portion to the left of the main 

    PNG
    media_image1.png
    703
    633
    media_image1.png
    Greyscale

Regarding claim 12, D1 also teaches the connection device of claim 1, wherein the object (44; figure 12) further comprises another connecting feature (188; figure 12) and another mounting member (see label in above annotated figure 12) fixedly attached to the connecting member (138), and when the 

Regarding claim 13, D1 also teaches the connection device of claim 1, wherein the engaging position of the object is at a positioning hole (190; figure 12) of the object, and a position of the positioning hole is different from a position (position below 192; figures 12-13) of the connecting feature.

Allowable Subject Matter
5.	Claims 6, 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior arts of record fail to teach, disclose or suggest the connection device of claim 5, wherein the entrance end of the connecting feature of the object has a first width, the middle section of the connecting feature of the object has a second width smaller than the first width, the at least one mounting member comprises a head portion and a body portion, an outer dimension of the head portion is smaller than the first width and larger than the 

Regarding claim 7, the prior arts of record fail to teach, disclose or suggest the connection device of claim 1, wherein the connecting feature of the object comprises an entrance end, a closed end, and a middle section between the entrance end and the closed end, the entrance end of the connecting feature of the object has a first width, the middle section of the connecting feature of the object has a second width substantially equal to the first width, the at least one mounting member comprises a head portion and a body portion, an outer dimension of the head portion is larger than the first width, an outer dimension of the body portion is smaller than the first width; wherein when the head portion enters the entrance end of the connecting feature of the object and passes through the middle section to abut against the closed end, the head portion is engaged with the object at the engaging position via the at least one engaging 

Regarding claim 11, the prior arts of record fail to teach, disclose or suggest the connection device of claim 1, further comprising an operating member pivotally connected to the connecting member, the operating member having a contacting feature abutting against a portion of the engaging member such that the at least one engaging portion of the engaging member is movable relative to the connecting member via operating the operating member.
6.	Claims 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 14, the prior arts of record fail to teach, disclose or suggest a connection device detachably connected to a rail member, as recited in claim 14, wherein the entrance end of the connecting feature of the rail member has a first width, the middle section has a second width smaller than the first width, an outer dimension of the head portion of the at least one mounting member is smaller than the first width and larger than the second width; wherein when the head portion enters the entrance end of the connecting feature of the rail .

	


				Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069. The examiner can normally be reached M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. DANG
Examiner
Art Unit 2835

/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835